ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that BRUCE H. NAGEL of LIVINGSTON, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 3.4(c)(knowingly disobeying an obligation under the rules of tribunal) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that BRUCE H. NAGEL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.